The Honorable Jeff Gillespie State Representative P.O. Box 524 Danville, AR 72833-0524
Dear Representative Gillespie:
I am writing in response to your request for an opinion on behalf of a constituent who has concerns regarding the ownership of her home following the death of her husband, who did not have a will at the time of his death. You have asked whether she would be the sole benefactor of his estate, therefore making her the sole owner of the home.
I must respectfully decline to opine on this matter. Providing an answer to the question posed would be tantamount to giving private legal advice, and I am specifically prohibited by statute from engaging in the private practice of law. See A.C.A. § 25-16-701. Moreover, the applicability of the Arkansas Inheritance Code (A.C.A. § 28-9-201 et seq.) is inherently factual, and I lack the both the resources and the authority to offer advice under that body of law. Your question raises issues that must be addressed, instead, by private counsel.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh